Citation Nr: 1241865	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral knee disability..  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

In a November 2012 Informal Hearing Presentation, the Veteran's representative reported that the Veteran had recently received treatment for his right knee at the VA Medical Center (VAMC) located in Fayetteville, North Carolina.  The representative requested that the issue on appeal be remanded in order to obtain the outstanding pertinent VA treatment records.  The Board further notes that the Veteran reported in August 2009 that he had received treatment from the VA outpatient treatment center located in Mount Vernon, Missouri as well.  None of these records have been associated with the claims file or the electronic file (Virtual VA) associated with the Veteran's claim.  There are no records from the VA facility located in Mount Vernon and the most recent records from Fayetteville are dated in December 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board finds attempts must be made by VA to obtain this evidence in support of the Veteran's claim.  

The Veteran's representative also observed that no opinion has been obtained regarding the etiology of the bilateral knee disorders.  A VA examination was conducted in September 2009 which resulted in a pertinent diagnosis of residual bilateral knee strain.  The examiner did not provide an opinion as to the etiology of the knee strain, noting that no medical opinion had been requested.  In the current case, the Veteran has alleged he injured his knees while on active duty and has had problems with them from that time forward.  There is evidence in the claims file that the Veteran complained of problems with his knees during active duty and there is competent evidence of current knee diagnoses.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Based on the above circumstances, the Board finds that an opinion should be obtained regarding the etiology of the Veteran's bilateral knee disorders.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain the names and addresses of any medical care providers who treated the Veteran for knee problems since his discharge.  After securing any necessary releases, obtain the records identified by the Veteran to the extent possible.  Regardless of the Veteran's response, obtain any outstanding VA medical records pertaining to the issue on appeal.  The Board is particularly interested in obtaining all the medical records from the VA outpatient treatment center located in Mount Vernon, Missouri, as well as the treatment records from the VAMC located in Fayetteville, North Carolina, beginning in January 2010.  To the extent records are sought, but are not obtained, documentation of the attempts made to obtain records should be associated with the claims file or Virtual VA..

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of each knee disorder present during the period of the claims.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be provided to and reviewed by to the examiner.  All necessary tests and studies should be accomplished.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner must express an opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disorder is etiologically related to the Veteran's active duty service.  

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

